J-S65033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

EDWIN JAVIER GUZMAN, JR.,

                            Appellant                  No. 267 WDA 2016


                  Appeal from the PCRA Order January 6, 2016
                  in the Court of Common Pleas of Erie County
               Criminal Division at No.: CP-25-CR-0000461-2010


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                   FILED: December 7, 2016

        Appellant, Edwin Javier Guzman, Jr., appeals from the order denying

his first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, as untimely. We remand.

        We provide the following relevant procedural background.      This case

returns to us after remand. On September 14, 2015, Appellant filed a pro se

“Petition to Correct Illegal Sentence Pursuant to the Court’s Inherent

Jurisdiction to Correct,” which the court properly treated as a first PCRA

petition.    The court appointed PCRA counsel, who filed a supplemental

petition on October 20, 2015.           On December 10, 2015, the PCRA court

issued a notice of its intent to dismiss Appellant’s petition without a hearing.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S65033-16


See Pa.R.Crim.P. 907(1).            Appellant did not respond, and the court

dismissed the petition as untimely on January 6, 2016.        On February 2,

2016, Appellant filed a timely pro se notice of appeal, although the docket

and the record indicated that he was still represented by PCRA counsel.

       On August 23, 2016, this Court remanded this matter to the PCRA

court for it to conduct a Grazier1 hearing to determine if Appellant had

knowingly, intelligently, and voluntarily waived his right to counsel.    After

conducting the hearing, the court determined that Appellant did not intend

to waive his right to counsel, and assigned new PCRA counsel to represent

him in this appeal. (See Order, 9/30/16). On October 6, 2016, new counsel

filed an amended statement of errors complained of on appeal pursuant to

the PCRA court’s order. See Pa.R.A.P. 1925(b).2 On October 13, 2016, this

Court received the certified record. However, counsel has failed either to file

an advocate’s brief or to proceed under Turner/Finley.3         See Pa.R.A.P.

2185(a)(1) (appellate brief shall be filed “within [forty] days after the date

on which the record is filed.”).


____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
2
  The PCRA court filed an amended Rule 1925(a) opinion in which it relied on
the reasons stated in its December 10, 2015 notice to dismiss pursuant to
Pennsylvania Rule of Criminal Procedure 907(1). See Pa.R.A.P. 1925(a).
3
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S65033-16


      Accordingly, we remand this case for the PCRA court to conduct a

hearing to determine if appointed counsel has abandoned Appellant, and to

take whatever steps it deems necessary or appropriate to ensure that

Appellant has the “representation of counsel for purposes of litigating [his]

first PCRA petition through the entire appellate process.” Commonwealth

v. Robinson, 970 A.2d 455, 457 (Pa. Super. 2009) (citations omitted)

(emphasis added); see also Pa.R.Crim.P. 904(C).

      Case remanded for proceedings consistent with this decision.     Panel

jurisdiction retained.




                                    -3-